Citation Nr: 9903897	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
syndrome (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968, and from December 1990 to June 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1997 rating decision, 
in which the RO denied the veteran's claim of service 
connection for PTSD.  The veteran filed an NOD in February 
1998, and an SOC was issued the following month.  In April 
1998 the veteran filed a substantive appeal.  Thereafter, in 
July 1998, the veteran testified before a hearing officer at 
the VARO Columbia.  A Supplemental SOC was issued in 
September 1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  There is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran sustained 
in-service stressors sufficient to support a claim of service 
connection for PTSD.

3.  The medical evidence of record indicates that the veteran 
is currently diagnosed to have PTSD, attributable to his 
claimed in-service stressors.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred as 
a result of the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in January 1997, 
the veteran submitted a statement to the RO in which he 
initiated a claim of service connection for PTSD.

In February 1997, the RO received a PTSD Questionnaire, 
filled out by the veteran, which noted his unit in Vietnam as 
Headquarters Battery, 1st Battalion, 92nd Artillery, 52nd 
Artillery Group.  It was also noted that the veteran's 
battery was primarily involved with base camp defense, and as 
such was referred to as "F Battery."  In addition, the 
Questionnaire revealed specific incidences during the 
veteran's active service tour in Vietnam that he believed 
contributed to his disorder.  In particular, the veteran 
recounted his fire base coming under enemy mortar attack, 
with a mortar round landing very close to where he was 
sleeping.  He reported that he collected himself, headed for 
his howitzer, and with others, returned fire.  The mortar 
attack, which the veteran indicated lasted for up to 30 
minutes, resulted in a number of casualties.  

The veteran also recounted an incident in which illuminary 
flares went off around the base perimeter and people starting 
shouting about a VC (Vietcong) attack.  His battery began to 
fire "beehive" rounds at the enemy, and later with air 
support, the situation was brought under control and quieted 
down.  Additionally, the veteran noted that he had been sent 
to a fire base near the Cambodian border for two weeks 
teaching a group of South Vietnamese soldiers how to operate 
the 105 mm howitzer gun.  He reported that he had been very 
worried during the assignment.  The veteran also noted that 
while in Vietnam he began to dwell on how many people, 
American soldiers and the enemy, he had actually killed in 
the course of performing his duty.  

Furthermore, the veteran recounted two incidents during 
active service in the Persian Gulf during Operation Desert 
Storm.  In one, the veteran remembered a landing aircraft 
accidentally expending a canister of flares near his work 
station on the flight line, which terrified him, and caused 
him to fear for his life.  In another, the veteran noted that 
sirens had sounded indicating a possible chemical or 
biological attack, and a soldier that he was with panicked.  
The veteran recounted putting his arm around the soldier and 
keeping him calm.  

In February 1997, the RO received Wilson Medical Center 
outpatient treatment reports and a discharge summary, all of 
which were dated between February 1978 and January 1997.  In 
particular, a physical examination in November 1981 noted the 
veteran having experienced a sleepless night, uncontrollable 
shaking, and episodic crying.  The diagnosis included, 
"probable acute situational depression."  

Later that month, in February 1997, the RO received lay 
statements from the veteran's wife, son, and stepmother.  The 
veteran's wife noted that the veteran did not sleep well, and 
was quiet and withdrawn.  She also noted that he became 
unsettled when the phone rang, or around noises, such as 
fireworks or automobile horns.  In addition, she reported 
that the veteran had been treated for anxiety and depression 
with Paxil, Prozac, and Limbitrol, but she had not noticed 
any improvement in his condition.  The veteran's son 
indicated that the veteran was on edge, lacked patience, and 
avoided discussing his experiences in Vietnam.  The veteran's 
stepmother reported having known the veteran since he was 
eight years old, and that upon his return from Vietnam, she 
found him to be withdrawn and a loner.  She added that since 
the veteran's return from the Persian Gulf, his emotional 
state had worsened.  

In April 1997, the RO received service medical and personnel 
records associated with the veteran's service in both the 
Army and Air National Guard.  In a Report of Medical History, 
dated in July 1978, the veteran noted past and/or current 
problems with nervous trouble.  A Report of Medical History, 
dated in October 1984, however, did not reveal any past 
and/or current problems with nervous trouble.  

Also in April 1997, the RO received a Columbia VA Medical 
Center (VAMC) Mental Health Clinic progress note, dated in 
March 1996.  The examiner noted the veteran's service 
history, and reported that the veteran was withdrawn, 
hypervigilant, experiencing sleep disturbance, distressing 
dreams, flashbacks, irritability, and depression.  The 
examiner's assessment was PTSD (Vietnam and Gulf War), 
chronic; with considerable industrial impairment.  

The RO also received a copy of the veteran's DA Form 20 
(Enlisted Qualification Record) in which it was noted that 
the veteran had served in Vietnam and participated in 
"Counteroffensive Phase II," and that he had served as an 
assistant gunner and cannoneer with 1st Battalion, 92nd 
Artillery.  

In May 1997, the veteran was medically examined for VA 
purposes.  The veteran reported that since returning from 
Vietnam, he had always been jumpy and on edge, and had 
difficulty sleeping with intermittent dreams about his 
experiences in Vietnam.  The veteran also described himself 
as always being alone or not wanting contact with other 
people, and that these feelings had become worse following 
his return from the Persian Gulf War causing his marriage to 
fail and resulting in his losing a well-paying job.  

In addition, the veteran reported his current symptomatology 
as nightmares two times a week in which he dreamt he was 
either back in the Persian Gulf with scud missiles being 
fired over his head, or in Vietnam with his base camp under 
mortar and rocket attack.  He reported having a particular 
flashback of one soldier calling his name out and asking for 
help during the Persian Gulf War.  Furthermore, the veteran 
noted that he had been treated at the VAMC Columbia Mental 
Hygiene Clinic and placed on multiple medications, in 
addition to being seen by a counselor at the Columbia Vet 
Center.  He also noted having been treated for depression in 
1981, attempting suicide in 1994, and further indicated that 
he had lost a number of jobs over time because of his anger 
and inability to tolerate people.  The examiner's Axis I 
diagnosis was PTSD, major depressive disorder and alcohol.  

The examiner also reported that the veteran's difficulty with 
sleep, concentration, mood, and withdrawal from others had 
caused at least moderate difficulties with his social ability 
and interaction, to more severe difficulties at his work and 
place of employment.  The examiner also noted that 
flexibility, reliability, and efficiency seemed to be less 
impaired when the veteran was left alone.  The veteran was 
also found to be self medicating some of his symptoms with 
alcohol, and suffering from a concurrent major depressive 
disorder, although most of his withdrawal from others seemed 
to be associated with his PTSD.  Thus, the examiner estimated  
that the veteran's level of disability was in the definite 
range.  

In November 1997, the RO received 1st Battalion, 92nd 
Artillery operational reports for the periods June 8 - July 
31, 1967, from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  This period corresponds to the time 
when the veteran was assigned to Service Battery, 1st Bn. 92d 
Artillery, and Headquarters Battery, 1st Bn. 92d Artillery.  
A log entry summary for 10 June reads, "At 0128 the 3/6 and 
1/92 areas of Arty Hill came under 60 & 82mm mortar attack 
which lasted about 45 minutes.  The casualties  were US: 47 
WIA and 0 KIA (28 WIA MEDVAC)..."  A log entry on 12 June 
notes that at 1520, "FM Sgt Depres 1/92: SA [small arms] 
fire observed directly in front of bunker 4 at so[m]e 
distance."  A log entry on 1 July notes that at 2045, "FM 
1/92 Patrol: receiving fire - from right si[d]e of gait, 5 
min out of gate, SA received."  A log entry at 2055 that 
same date reported, "FM 1/92: Reports approx 6 rds of SA 
outgoing in vic of bunker 27..."

In addition, a log entry on 3 July notes that at 1805, "FM 
1/92 Sgt Depres: LZ top under AW [automatic weapons] fire 
(location of 2 how of B/1/92)."  A log entry at 1840 that 
same date reported, "FM 1/92 Maj Faust: AW fire has stopped 
at 1807 at LZ Topp, no cas in B/1/92, the security at Topp is 
the same as yesterday."  A log entry summary for 8 July 
revealed, "The unit scheduled for employment to the 52nd Arty 
Gp in November has been moved up to August.  A 299 ENGR work 
party was ambushed by VC, SA fire, 4 US WIA, reaction force 
sent out.  D/1/92 fired on suspected VC in the open expending 
52 rounds and getting two secondary explosions."  

Thereafter, in a December 1997 rating action, the RO denied 
the veteran's claim of  service connection for PTSD, noting 
in its decision that the evidence of record did not provide 
evidence that the veteran suffered an event that was outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone.  

In February 1998, the RO received Columbia VAMC Mental 
Hygiene Clinic progress notes, dated from March to December 
1997; and a written statement from Colin Doyle, Ph.D., who 
was associated with the veteran's treatment at the Columbia 
VAMC.  The progress notes revealed the veteran's treatment 
and diagnosis for PTSD as a result of Vietnam and Gulf War 
service.  In his statement, Dr. Doyle noted both the 
veteran's service and occupational history, and indicated 
that the veteran was considerably or severely impaired due to 
service in two wars.  Dr. Doyle also emphasized that his 
assessment was made with a high degree of medical certainty, 
since he had evaluated over 4,000 combat veterans over 27 
years from World War II, Korea, Vietnam, Panama, and the 
Persian Gulf.  Dr. Doyle further noted that the veteran's GAF 
(Global Assessment of Functioning) was 45.  

That same month, February 1998, the RO also received Columbia 
Vet Center progress notes, dated in May and June 1997; and 
statements from James Wolford, Ph.D., dated in August and 
December 1997, who was associated with the veteran's 
treatment at the Vet Center.  The progress notes revealed the 
veteran's continued treatment and diagnosis for PTSD.  In his 
August statement, Dr. Wolford noted that the veteran, having 
been exposed to two conflicts, exhibited classic PTSD 
symptomatology.  He also indicated that the veteran was 
sincere in his motivation to continue in therapy, and 
although Dr. Wolford saw some improvement, he believed PTSD 
would always be a part of the veteran's life.  In his 
December statement, Dr. Wolford noted that despite strong 
efforts and a medication regimen that resulted in lethargy, 
the veteran was still suffering from PTSD symptoms over which 
he had no control, in particular, anger outbursts, 
hypervigilance, nightmares, and reactivity to environmental 
triggers. 

Additionally, the RO also received a lay statement from the 
veteran's sister, in which she noted that the veteran was 
withdrawn, did not interact with his family, and that his 
lack of willingness to share himself had ended his first 
marriage.  She also reported that the veteran's behavior had 
begun following his return from Vietnam, and had escalated 
following his service in the Persian Gulf War.  

Also in February 1998, the RO received a statement from the 
veteran, dated in January 1998.  The veteran noted that he 
had been a young man of 19, drafted and thrown into a war 
zone, and had been on the receiving end of rockets and 
mortars, in addition to being isolated, dehumanized, 
threatened, and frightened on a daily basis for one year.  He 
also reported that there were times now when he felt like a 
scared child trying to get away from the horrors of war.  
While Vietnam and Operation Desert Storm were over, the 
veteran stated, the memories of fear, agony, anxiety, and 
death were still with him and would always be a part of his 
life.  

In May 1998, the RO received Columbia VAMC progress notes and 
lab reports, dated from May 1997 to April 1998.  In 
particular, an April 1998 Mental Health Clinic progress note 
reported an assessment of PTSD (Vietnam/Persian Gulf), with 
considerable to severe industrial impairment.  The veteran's 
GAF score was noted as 45.  

In July 1998, the veteran testified before a hearing officer 
at the VARO Columbia.  Under questioning, the veteran 
reported that his primary duty station while in Vietnam had 
been at a fire base he identified as Artillery Hill.  He also 
noted that during his final two weeks in Vietnam, he was sent 
to a fire base near the Cambodian border with six special 
forces soldiers.  The veteran recounted incidents in which 
Artillery Hill came under mortar and rocket attack in June 
1967, resulting in the wounding of many soldiers.  The 
veteran also stated that there had been one or two more 
attacks on the base after August 1, 1967, but the attack in 
June was the one he remembered most, since a mortar round had 
landed close to his bunk area.  The veteran further noted 
that he had not experienced any other stressful events during 
his life, and that his experiences in Vietnam became 
exacerbated by his service during Operation Desert Storm.  

In addition to his testimony, the veteran also submitted 
evidence to be included in the record.  These were Columbia 
VAMC Mental Health Clinic progress notes, dated from April 
1998 to July 1998; and a statement from Dr. Wolford, dated in 
July 1998.  While most of the progress notes were 
duplicative, a note dated in July 1998, reported a continued 
diagnosis of chronic PTSD, with considerable to severe 
industrial impairment.  In his statement, Dr. Wolford 
reported that the effect of being in two wars seemed, as with 
many veterans, to have had a cumulative effect on the 
veteran.  He noted that the veteran suffered from intrusive 
memories, in addition to dreams and nightmares of both wars, 
but the experiences from Vietnam were more frequent and 
severe.  In addition, Dr. Wolford indicated the veteran was 
extremely hypervigilant and easily aroused to over reaction.  
These responses were to stimuli in the general environment, 
so that there was virtually no place that the veteran could 
be comfortable.  Furthermore, once aroused, it could take 
several hours before the veteran was able to return to a 
state of relative calm.  As a result, Dr. Wolford reported, 
the veteran was socially isolated and had considerable 
difficulty maintaining even minimal employment.  

In October 1998, the veteran submitted a statement to the RO 
in which he questioned the continued denial of his claim for 
service connection for PTSD.  In November 1998, the veteran 
underwent a general medical examination for VA purposes.  No 
clinical findings reported pertained to the veteran's PTSD 
claim.  

In January 1999, the veteran submitted evidence to the Board, 
waiving prior agency of original jurisdiction (AOJ) 
consideration.  This evidence consisted of Columbia VAMC 
Mental Hygiene Clinic progress notes, dated from July to 
December 1998; and a statement from Dr. Wolford, dated in 
January 1999.  The records, and statement from Dr. Wolford, 
noted continued treatment and diagnosis for PTSD, with Dr. 
Wolford stating that the veteran's GAF should be considered 
no higher than 50.  

II.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded, in that it is 
plausible.  In this regard, we note that the veteran served 
in Vietnam, that some corroborating military-unit evidence 
has been obtained regarding the occurrence of events in 
Vietnam that the veteran believes precipitated his PTSD, and 
there are medical records and opinions that have been 
associated with the claims file in which the veteran has been 
diagnosed as having PTSD.  The Board is also satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone psychiatric examinations in connection with his 
claim, and these records have been associated with the claims 
file.  The evidence of record is considered sufficient for 
purposes of this appeal.  Therefore, no further development 
is necessary to comply with the Secretary's duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated during the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

As to the law regarding service connection for PTSD, 
adjudication of such a claim requires consideration of 
evidence regarding the places, types, and circumstances of 
the veteran's service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis, 
credible supporting evidence that claimed in-service 
stressors actually occurred, and medical evidence of a link 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressors are related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cohen, supra; 38 C.F.R. 
§ 3.304(f). See also Suozzi v. Brown, 10 Vet.App. 307, 309 
(1997).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's stressor statements 
simply because treating medical providers did so.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991) aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  If claimed stressors are related to combat, and 
service department records establish that the veteran engaged 
in combat (e.g., by showing issuance of awards or decorations 
for valor, the Combat Infantryman Badge, the Combat Action 
Ribbon, or the Purple Heart), and the veteran's testimony 
regarding the alleged stressors is satisfactory (i.e., 
credible and consistent with the circumstances, conditions, 
and hardships of such service), then the veteran's testimony 
regarding the stressors is accepted as conclusive as to their 
occurrence and no further development or corroborative 
evidence is required.  

However, if it is determined that the veteran did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony, by itself, will 
not establish the occurrence of the claimed stressors.  
Zarycki v. Brown, 6 Vet.App. 91 (1993).  In such a case, 
credible supporting evidence from the service department or 
other sources is required to establish occurrence of the 
claimed in-service stressors.  Moreau v. Brown, 9 Vet.App. 
389 (1996).  Once it is established that the claimed in-
service stressors actually occurred, their sufficiency must 
be clinically established.  West v. Brown, 7 Vet.App. 70 
(1994).

As noted above, the existence of a valid service stressor is 
a factual question for VA adjudicators, who are not bound to 
accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Wilson, Wood, supra.

The Board has carefully reviewed the evidence and finds the 
veteran has provided sufficient testimony and documentation 
to at least place the evidence in relative equipoise as to 
his incurrence of an in-service stressor to substantiate his 
medical diagnosis of PTSD.  In this regard, the Board finds 
personnel records and the command chronology of the 1st 
Battalion 92nd Artillery to be credible and persuasive 
evidence.  Personnel records verify the veteran's military 
occupational specialty, and that he served as an assistant 
gunner and cannoneer with the 1st Battalion 92nd Artillery.  
The command chronology operations logs document a rocket and 
mortar attack against the veteran's fire base in June 1967, 
and resultant American casualties, plus additional reports of 
harassing enemy small and automatic weapons fire.  

The veteran was also awarded several decorations for his 
service in Vietnam including the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Republic of Vietnam Cross of 
Gallantry with palm device.  See also 38 C.F.R. § 3.304(f).  

While these records do not specifically report that the 
veteran personally participated in or witnessed such attacks 
or the wounding or death of fellow soldiers, such a level of 
verification may not be possible.  Given that the records 
secured by the RO generally support the history provided by 
the veteran and do not otherwise contradict or rebut the 
veteran's history, the Board finds the veteran's statements 
regarding the claimed stressor(s) of having participated in 
and/or witnessed these events to be credible.

However, we must note that none of the veteran's reported 
awards and decorations are specifically recognized by 
regulation as conclusive of combat participation.  See, e.g., 
Thigpen v. West, No. 97-1492 (Vet. App. Oct. 26, 1998) 
(nonprecedential per curiam order), to the effect that the 
Republic of Vietnam Gallantry Cross Unit Citation Badge is 
probative, at most, of unit, not individual, participation in 
combat.

Nevertheless, considering the overall consistency of the 
veteran's statements throughout his claim, evidence of combat 
involvement by his unit in Vietnam during the time period of 
his service in the combat zone, and his testimony under oath, 
the Board finds that the record presents an approximate 
balance of positive and negative evidence regarding the 
material issue of whether the veteran's claimed in-service 
stressors occurred.  Where such a balance of evidence is 
found, the benefit of the doubt is given to the veteran.

Regarding the medical evidence, the record indicates the 
veteran was definitively diagnosed with PTSD during VA 
examination in May 1997.  In addition, Columbia VAMC Mental 
Hygiene Clinic progress notes, dated from March 1996 to 
December 1998, included diagnoses of PTSD, and statements 
from both Dr. Doyle and Dr. Wolford support that diagnosis.  
Furthermore, in assessing the credibility of the veteran's 
claimed stressor, the Board notes that VA issued a final 
rule, which took effect on November 7, 1996, amending that 
portion of the Schedule for Rating Disabilities pertaining to 
mental disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996) (now 
codified at 38 C.F.R. pt. 4).  In part, that final rule 
replaced 38 C.F.R. § 4.130 with a new section that adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
fourth edition (DSM-IV), as the basis for the nomenclature of 
the rating schedule for mental disorders, in place of the 
earlier version of that text, DSM-III.

As the Court noted in its Cohen decision, supra, a 
significant change from DSM-III to DSM-IV is that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response (under which the RO assessed the veteran's 
stressor), but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, 10 
Vet.App. at 141.  The Court also noted in its Cohen decision 
that, "Mental Health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, 10 Vet.App. at 140.  

The Board thus concludes that the findings of Drs. Wolford 
and Doyle with respect to the veteran's reported stressors, 
do fit within the description of a PTSD stressor under the 
applicable DSM, and thereby support the conclusion that the 
veteran suffers from PTSD.  Therefore, given our acceptance 
of the veteran's stressors, and the diagnosis of PTSD 
attributed to those stressors, service connection for PTSD is 
warranted.





ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


